Citation Nr: 0308162	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lung disability resulting from treatment at a VA 
facility from January 1999.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).

In writing in February 2002, a request for a hearing at the 
RO before a local hearing officer was withdrawn, and in 
writing in November 2002, a request for a hearing before a 
Member of the Board was withdrawn.    

In this case in November 2002, additional development was 
undertaken by the Board, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  As part of the development, 
additional evidence was received.  The Board sent notice to 
the veteran of the completed development in February 2003, 
pursuant to Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
In April 2003, the veteran's representative provided a 
written brief.  Therefore, this case is now ready for Board 
review.  Additionally, in April 2003, the veteran's 
representative submitted a private examination report as part 
of the response to the development accomplished.

The issues of entitlement to service connection for 
depression and entitlement to service connection for 
hepatitis C had been part of the current appeal and were 
decided by decision of the Board in November 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional lung 
disability resulting from treatment at a VA facility has been 
obtained by the RO.

2.  The veteran was treated at a VA Medical Center in January 
1999 and was diagnosed with pneumonia on January 31, 1999.  
He currently has mild restrictive lung disease and mild 
hypoxemia due to the pneumonia for which he was treated at a 
VA medical facility.

3.  The veteran's current lung disability is not a result of 
carelessness, negligence, or lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing his treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional lung disability resulting from 
treatment at a VA facility have not been met.  38 U.S.C.A. § 
1151, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional lung disability resulting from treatment 
at a VA facility.  Thus, no further assistance to the veteran 
is required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, a VA opinion has been obtained, 
and there have been rating decisions and a statement of the 
case sent to the veteran.  There is no indication that there 
is additional information on file that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
regarding the VCAA was provided in May 2001.  This letter and 
other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed and received in November 2000; thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 (West 2002) 
provide, in pertinent part, that:

  (a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and - (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

VA treatment records show that on January 20, 1999, the 
veteran was seen for follow up of complaints of dizziness the 
previous day and right back pain the previous evening.  He 
had been seen in urgent care and it was thought to be 
musculoskeletal in origin.  He was given Motrin and the 
veteran reported that the back pain was gone.  He continued 
to have some dizziness but it was much less.  A note from 
January 21, 1999, shows the veteran was seen the previous day 
with complaints to include tiredness and dizziness and pain 
under the right shoulder and rib cage.  The impression was 
alcohol and sedative-hypnotic withdrawal-induced anxiety 
symptoms, possibly persisting.  He was to be worked up for 
hepatitis C or other liver problem.  On January 21, 1999, the 
veteran was seen with complaints of tenderness along the 
intercostal muscle and lower lateral edge of the right chest 
for two days.  The lungs were clear to auscultation.  A chest 
x-ray that day showed no abnormalities seen.  On January 26, 
1999, the veteran was seen for continued complaints of right 
upper back/subscapular pain.  He had been seen twice and it 
was though to be musculoskeletal.  Heat and ice to area was 
instructed as was pain medication.  On January 27, 1999, it 
was noted that the veteran had been dealing with a back 
injury for the past week.  On January 28, 1999, the veteran 
was seen briefly and he reported that he was feeling much 
better, that the muscle relaxant and heat helped his back.

A private hospital emergency room report from January 31, 
1999, shows the veteran was seen with complaints of right 
sided rib pain since January 22, 1999, and some shortness of 
breath.  He reported a sharp stabbing rib pain on the right 
side for the last week, he had some shortness of breath, and 
he denied hemoptysis.  The veteran reported that he was a non 
smoker.  Examination of the lungs revealed decreased air 
entry in the right base.  The chest x-ray showed a 
significant infiltrate in the right lower mid lung field.  
The assessment was pleuritic chest pain secondary to 
infiltration right lung, probably pneumonia.

VA treatment records show that on February 1, 1999, the 
veteran was admitted after being transferred from another VA 
facility with a diagnosis of right lower lobe pneumonia and 
right pleural effusion.  The veteran had complaints of right 
sided posterior thoracic pleuritic pain two weeks previously 
and was seen at the VA, the chest x- ray was negative and he 
received non-steroidal anti-inflammatory drugs and muscle 
relaxants with some improvement.  Four days previously the 
pain increased and he also had shortness of breath.  There 
was no cough, orthopnea, or paroxysmal nocturnal dyspnea.  He 
was seen at a private facility where the chest x-ray showed 
right pleural effusion.  The veteran refused admission and 
was started on medication.  He presented again at the VA 
where a right thorocentesis was done.  He was then 
transferred to the instant VA facility for further 
management.  The assessment was right pleural effusion, 
mostly likely infectious.  On February 2, 1999, he had a 
repeat thorocentesis.  On February 3, 1999, the veteran 
complained of acute pain related to pleural effusion; he 
reported the pain was worse since the thorocentesis.  The 
assessment was acute chest wall pain, etiology uncertain.  An 
ultrasound was performed.  A note from February 3, 1999, 
shows the veteran was a former smoker and multisubstance 
abuser admitted with probable right lower lobe pneumonia and 
large parapneumonic effusion.  The veteran was discharged on 
February 5, 1999 based on improvement of symptoms.

A VA record from October 2000 shows the veteran had 
disabilities including restrictive lung disease status post 
pneumonia and pleural effusion.  In December 2000, the 
veteran was noted to have right middle and lower lobe 
pneumonia/restrictive lung disease.  In June 2001 and August 
2001, the veteran was seen with chest pain and dyspnea.

On a VA examination in November 2002, the veteran's history 
was as described above.  Following examination, the diagnoses 
were remote pneumonitis, right lower lobe, with residual 
blunting of the costophrenic, and with elevation of the right 
diaphragm, and mild restrictive lung disease with mild 
hypoxemia.  The examiner commented that the veteran had a 
current lung disability of mild restrictive lung disease and 
mild hypoxemia, not present previous to his bout of pneumonia 
(in 1999).  Therefore, the above findings were at least as 
likely as not related to the pneumonia for which the veteran 
was treated in January 1999 and February 1999 at the VA 
Medical Center.  In reviewing the data and the history, it 
was less than likely that there was any carelessness, 
negligence, lack of proper skills, error in judgment, or 
similar instance of fault on the part of the VA in the 
treatment initially provided for the veteran's complaints on 
January 21, 1999.  The veteran had appropriate x-rays taken 
and was treated when positive findings were found.  It is 
less than likely that there was any additional disability 
caused by the claim of not diagnosing the veteran's pneumonia 
until January 31, 1999.  Proper skill was used and there was 
no negligence.  

A private treatment record from March 2003 shows that the 
veteran wanted an opinion regarding whether he had a lung 
disability secondary to mistreatment through the VA.  The 
provider noted that the veteran provided treatment records 
that showed that x-rays from January 31, 1999 showed a right 
sided pneumonia with effusion, however x-rays which the 
veteran stated were performed the day before at the VA were 
not present.  The x-rays for "August of 1999" [sic] were 
the only previous images and did not show any obvious sign of 
lung disease.  X-rays from February 1, 1999 performed at the 
VA clearly showed progression of the pneumonia compared to 
January 21.  Based on the available records, it was unclear 
if the diagnosis of pneumonia should have been made earlier.  
It was also unclear if this resulted in the veteran's 
inability for continued work.  The veteran had a significant 
symptomatic worsening since the time of the pneumonia.  

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to 38 U.S.C.A. § 1151 for additional 
lung disability due to VA treatment.  As noted in the VA 
November 2002 VA examination, based on examination of the 
veteran and review of the evidence, the veteran does have a 
current lung disability of mild restrictive lung disease and 
mild hypoxemia due to the pneumonia for which he was treated 
at the VA; however, the evidence does not show negligence or 
lack of care by VA.  In this case, the competent evidence 
does not show that there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in the veteran's treatment on 
January 21, 1999 or as to any failure to diagnose pneumonia 
prior to January 31, 1999.  As the preponderance of the 
evidence is against the claim, the claim is denied.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lung disability resulting from treatment at a VA 
facility from January 1999, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

